ORDER
PER CURIAM.
Patricia Ann O’Shea (Mother) appeals the January 30, 2003, Judgment of Modification, entered on the motion of Thomas Robert O’Shea (Father) to modify the original judgment that terminated the marriage of the parties; awarded them joint legal custody of their daughter, Mary Catherine O’Shea (Child), born of the marriage on December 20, 1997; and awarded Mother “primary” physical custody of the child with specific visitation to Father.1 The trial court’s January 30, 2003, judgment retains both the legal and physical custody provisions of the original judgment. Father cross-appeals, claiming that the court erred in not ordering a “change in [physical] custody of the minor child” from Mother to Father. The judgment of the trial court is affirmed. Rule 84.16(b).

. The term "primary physical custody” is frequently a term encountered by the state’s courts and is usually an attempt by lawyers to identify which of the joint custodial parents has more time with the child. The tgrm has no legal significance, however, and is not helpful when reviewing whether required child custody considerations were properly applied by the trial court when it entered its judgment. See Loumiet v. Loumiet, 103 S.W.3d 332, 338 (Mo.App. W.D.2003).